Citation Nr: 1721580	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for a recurrent left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 2007 to January 2008. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, RO which denied service connection for a left knee disorder. 

In June 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record. 

In July 2015, the Board remanded the Veteran's appeal to the RO because a February 2015 Supplemental Statement of the Case (SSOC) was returned as undeliverable.  The SSOC was resent to the Veteran in March 2016.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's left knee disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by active service beyond its natural progression.



CONCLUSION OF LAW

The criteria for service connection for left knee disorder have not been met. 
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

VA's duty to notify was satisfied by a letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, post-service treatment records, the June 2011 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claim in October 2008, April 2013, June 2013 (opinion only), and February 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds the June 2013 and February 2015 medical opinions adequate.  When taken together, these medical opinions address the pertinent evidence of record, the Veteran's reported in-service and pre-service injuries, and provide a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagley v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "only such conditions as are recorded in examination reports,"  38 C.F.R. § 3.104 (b), and that "history of preservice existence of conditions recorded at the time of examination does not constitute an aggravation of such conditions."  Id. 

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the Government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003). 

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, in which the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the Government fails to rebut the presumption of soundness under Section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case Section 1153 applies and the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In general, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a) (2016).

Initially, the Board notes that the Veteran's DD Form 214 shows that he had an uncharacterized entry level separation.  Thus, while the narrative reason for his separation is fraudulent entry into military service, his separation is considered to be under conditions other than dishonorable under VA regulation.  See 38 C.F.R. 
§ 3.12 (k)(1).  Consequently, the Veteran is not barred from receiving VA benefits.

The Veteran contends that he has a current left knee disorder as a result of injury sustained during his period of active military service.  At the Board hearing, the Veteran testified that he fell and injured his knee when he jumped over a bucket that had been kicked by his drill instructor while mopping the deck in service.  See hearing transcript, p. 3-4.  The Veteran also asserts that, despite an injury of the left knee prior to service and the fact that the Marine Corps found that he had fraudulently entered service because he had not disclosed a prior left knee disorder at entry, the presumption of soundness applies because he had three examinations of the knee showing that it was sufficiently repaired or healed for service in the Marines.  See hearing transcript, p. 4.

The Veteran's service treatment records show that he was evaluated on several occasions for left knee pain during his period of service.  The Board notes that the Veteran underwent his enlistment examination in June 2006 and, at that time, his lower extremities were clinically evaluated as normal.  The Veteran had a delayed enlistment and did not enter active service until November 2007.  It does not appear that another examination was performed at service entrance.

As the Veteran's service entrance examination was negative for any left knee disorder, the presumption of soundness attaches.  However, the Board finds that there is clear and unmistakable evidence that the Veteran's left knee disability existed prior to service.

The evidence includes a July 2007 private treatment note wherein it was noted that the Veteran presented for follow-up treatment regarding his left knee, which was feeling better.  An assessment of "sprained [left] knee, resolved" was noted, and the physician, Dr. S.K.M., wrote that the Veteran was released to go back to work.  The Board finds that this evidence weighs both for and against the Veteran's claim that he did not have a pre-existing knee disorder.  On one hand, this evidence clearly shows that the Veteran did, in fact, sustain a left knee injury prior to service entrance in November 2007 (i.e., a sprained left knee).  On the other hand, this evidence also demonstrates that the Veteran's pre-service injury may have resolved. 

The evidence also shows that on November 27, 2007, the day after service entrance, the Veteran reported that he had suffered a left knee dislocation six weeks ago with pain.  On the following day, the Veteran reported that he had suffered three patella dislocations over the past year and complained of associated instability with movement of the knee.  X-rays of the knee were ordered and a December 2007 treatment note revealed that x-ray results showed no fracture or dislocation and an indistinctness of the patellar tendon suggestive of prior injury.  

Service records also include a January 2008 Commanding Officer's Recommendation for Discharge due to defective enlistment and induction due to fraud.  Specifically, the report noted that the Veteran had indicated that in January 2007 he was electrocuted by a chicken warmer and dislocated his left patella as he fell.  In late February 2007, he was involved in an automobile accident and again dislocated the left knee.  Due to the Veteran's persistent left knee pain status post three patellar dislocations, which was found to have existed prior to entrance, it was recommended that the Veteran be separated from service with an administrative entry level separation on the basis that his condition rendered him "not physically qualified" for service and was unlikely to change if he was retained.

In a February 2015 VA examination, the Veteran was diagnosed with recurrent subluxation of the left knee patella.  During the evaluation, the Veteran reported that one year prior to joining the Marines, he had a work injury and was electrocuted and was thrown on the floor and dislocated his left knee patella.  A day or so after service entrance, the Veteran indicated that he again dislocated his patella as a result of a slip and fall injury.  The VA examiner indicated that service treatment records showed that on the 2nd day of Basic Training the Veteran freely spoke about his history prior to service entrance.  Although the examiner indicated that the Veteran checked "NO" at service entrance regarding prior knee problems or injury, in November 2007, the Veteran reported that his left knee had dislocated 6 weeks prior with pain.  Further, the February 2015 VA examiner opined that the claimed condition clearly and unmistakably existed prior to service.  This opinion was based on a thorough review of the record and an interview with the Veteran.

For these reasons, the Board finds that the evidence discussed above heavily outweighs the Veteran's statements such that the clear and unmistakable evidence standard has been met; the left knee disability preexisted service.

The Board also finds that there is clear and unmistakable evidence that the Veteran's left knee disability was not aggravated by service.

The Board observes that the Veteran underwent a medical examination in connection with his claim in October 2008.  The examiner diagnosed the Veteran with abnormal patellar tracking of the left knee with associated patellar dislocation of the left knee at that time.  However, the examiner did not have access to the Veteran's claims folder or provide an opinion addressing whether the Veteran's left knee disorder was aggravated in service.

In an April 2013 VA examination, the examiner indicated that the Veteran had checked "NO" in his June 2007 DD Form 2807 regarding a knee problem.  According to the examiner, this would have been a very important notation to the examining physician because if there was a positive history of a knee problem, a far more detailed exam would have been conducted at service entrance.  The April 2013 examiner did not provide an opinion as to the etiology or possible aggravation of the Veteran's left knee disorder.   

In a June 2013 VA addendum opinion, the VA examiner indicated that the Veteran did have a "significant left knee injury prior to enlistment."  The examiner also opined that "there is no objective evidence of import to show that there was an increase in the natural progression of the pre-existing knee damage."  In support of this opinion, the examiner stated that, based on the Veteran's interview, he was somewhat nebulous about the timing of his first dislocation of the left knee, but thought that it was "most likely" prior to the June 2006 service induction physical.  The examiner indicated this statement by the Veteran was in contradiction with his indication physical where he checked "NO" as to having a pre-existing knee problem.  

In a February 2015 VA examination, the examiner opined that the Veteran's left knee disorder "was not aggravated beyond its natural progression by an in-service event, injury or illness."  In support of this opinion, the examiner stated that the Veteran complained of left knee pain after his first day in basic training and on day 2, he told the treating physicians about his patella dislocation 6 weeks prior to service entrance.  Moreover, none of the treatment records discuss a new injury to the left knee.  It was noted that the Veteran's left knee might have resulted in more knee pain with even one day of running; however, the Veteran indicated that he injured his knee in a slip and fall accident.  Importantly, the examiner noted that there was no indication of a slip and fall injury in service treatment records.  There was also no in-service injury noted pertaining to the left knee at service discharge.  

Moreover, a November 28, 2007 service treatment record shows that the Veteran was seen for follow-up treatment for left patella dislocation that had occurred 2 months ago (prior to service entrance).  Notably, there was no mention of an in-service injury to the left knee and the Veteran specifically reported that the pain was "the same." 

In sum, the Board finds that the Veteran's statements regarding his in-service knee injury are not credible as they are outweighed by the medical evidence of record.  Despite various treatment records discussing the Veteran's left knee at no time was there an indication that he had sustained a new injury in service or that his pre-existing knee injury had worsened as a result of service.  Instead, service treatment records reflect continued knee pain from the pre-service left knee patella dislocations.  Further, the June 2013 and February 2015 VA examiners opined that the claimed condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  

Based upon the probative, persuasive, credible, and competent medical evidence of record, the evidence weighs against the Veteran's claim and there is clear and unmistakable evidence that his preexisting disability was not aggravated by service.  Thus, the presumption of soundness has been rebutted and service connection is denied.


ORDER

Service connection for a recurrent left knee disorder is denied.




____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


